Citation Nr: 0519221	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the right leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In March 2005 the veteran testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at  the RO.  A transcript of the hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.

REMAND

The veteran contends that he sustained a gunshot wound to his 
right leg while on leave from Fort Benning, Georgia, after 
his return from a tour in Vietnam in 1967, which is causing 
present disability.  There has been no indication that 
criminal activity or willful misconduct was involved in the 
incident.  

The Board notes that the service medical records are negative 
for records of treatment for a gunshot wound, and the veteran 
has submitted an August 2002 statement from V.P., who says 
she was an assistant to a private physician in LaGrange, 
Georgia, Dr. E.W.M., in 1967, when the veteran was treated 
there for a gunshot wound of the right leg.  The veteran has 
testified that no records from Dr. W are available.

On a form returned to the RO in October 2002, the veteran 
indicated that he had received treatment at the VA Medical 
Center (MC) in Decatur, Georgia, in 1968 and 1969 for his 
right leg.  He again stated during his March 2005 Travel 
Board hearing that all of his treatment for his right leg 
disorder had been received at the Decatur VAMC.  He said he 
underwent surgery for removal of a cyst associated with the 
residuals of the gunshot wound, including two separate 
procedures.  He also implied that he had received some more 
recent treatment at that facility.  It does not appear these 
records were ever requested from the VAMC, and the veteran's 
representative emphasized that fact at the hearing.  

The Board recognizes that, as pointed out by the RO, there is 
July 1984 VA examination of record in which no significant 
abnormality of the right leg was noted.  That examination, 
however, was not focused upon that issue, and we are aware 
that gunshot wound residuals must be carefully considered as 
to the potential for internal damage to muscle tissue, etc.  
Therefore, in the interest of due process and fulfilling VA's 
duty to assist the veteran in obtaining records, a remand is 
necessary for the RO to request the records identified by the 
veteran from the VAMC in Decatur, Georgia, in order to 
ascertain, if possible, the nature of the treatment afforded 
to him in the immediate post-service years.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).

Thus, due process demands that this case be REMANDED to the 
RO for the following action:

1.  The RO should request all of the 
veteran's medical records from the VA Medical 
Center in Decatur, Georgia, dated from April 
1968, when he separated from service, to the 
present, with specific reference to any 
surgical treatment afforded in the first 
several years after the veteran's service 
separation in April 1968.  All obtained 
records should be associated with the 
veteran's claims file.

2.  Thereafter, the RO should undertake any 
additional evidentiary development it deems 
necessary, to include scheduling the veteran 
for a VA examination, in the event new 
medical evidence should warrant examination.  
The RO should then readjudicate the veteran's 
claim for service connection for residuals of 
a gunshot wound to the right leg.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the January 2004 statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


